Title: Nicholas P. Trist to James Madison, 26 November 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington--Wednesday morning--Novr 26.
                            
                        
                        
                        I have never lost sight of the report to the Legislature; and yet it has been impossible for me to make the
                            sketch which goes by this morning’s mail, before this moment. The first days of my arrival were entirely engrossed by
                            attendance on the office, & then, receiving & making calls and seeking a lodging. These things, added to
                            the bustle of a tavern, made it so difficult for me to collect my thoughts that I put off looking into the University
                            papers until I should get fixed. Before this could be effected, I was assailed by a serious indisposition—serious only
                            while it lasted—that confined me to the house a couple of days & made me incapable of any mental exertion. All
                            this brought me to the evening before last, when, with a head both swimming & aching, I commenced looking over the
                            necessary papers. The accounts rendered in the last report, were up to July 1827; I have concluded that it would be best
                            that the present report should date a few days after the adjournment of the meeting in July last; that is to say, about
                            the first of August. What I have written, is a mere sketch; and will require many corrections.
                            The two subjects, Mr Long’s resignation, & the encrease of Dr Patterson’s salary to $1500, could not be passed
                            over entirely: I have managed them as well as I could.
                        There are two things which will make it necessary for you to hear from the University before you can send in
                            the report. The one arising from my own carelessness, the other from the Proctor’s. When I applied to him for the No of
                            students & State of the Schools, he furnished me with the latter only. On coming away I brought with me the
                            accounts of the Bursar & Proctor rendered in July—on looking into these I find they date from Decr. last—there is therefore a chasm from July 1827 to Decr. 1827 which must be filled. That one mail may
                            be saved, I shall write by the present to Charlottesville, so that will receive these papers by the return post.
                        I have got rid of my cold; & am well, with the exception of bad head ache &
                            vertigo which I mean to expell by strict regimen <also> commenced. In the greatest haste imaginable, I tender
                            my usual affectionate salutations for yrself & Mrs Madison
                        
                        
                        
                            
                                N P. Trist.
                            
                        
                    Mr Gallatin is here; and I would be gratified to be introduced to him by you. He is a man I have long wished
                            to know personally.